— Order unanimously reversed, without costs, and plaintiff’s motion granted. Memorandum: Special Term erred by invoking equity powers to deny summary judgment in this foreclosure action. A mortgagor is bound by the terms of the contract as made and cannot be relieved from default, if one exists, in the absence of waiver, estoppel, bad faith, fraud, or oppressive or unconscionable conduct on the mortgagee’s part (Graf v Hope Bldg. Corp., 254 NY 1; Ferlazzo v Riley, 278 NY 289; cf. Fifty States Mgt. Corp. v Pioneer Auto Parks, 46 NY2d 573). Plaintiff has established the right to foreclose against the mortgagor and is entitled to judgment (see Shell Oil Co. v McGraw, 48 AD2d 220; Jamaica Sav. Bank v Cohan, 36 AD2d 743). (Appeal from order of Supreme Court, Erie County, Sedita, J. — summary judgment.) Present — Simons, J. P., Callahan, Denman, Moule and Schnepp, JJ.